REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, 18, and 20 recites a method (claim 1), a device (claim 18) and a non-transitory memory (claim 20) storing one or more programs for performing the method, wherein the method comprising:
obtaining a point cloud of a scene including a plurality of points in a gravity-aligned coordinate system;
generating, based on the plurality of points, a line-space image, each pixel of the line-space image corresponding to a two-parameter representation of a respective line at a common height in the gravity-aligned coordinate system and each pixel having a pixel value; and
generating one or more vertical plane hypotheses based on the line-space image.

The related prior art does not anticipate or render obvious the invention above:
Chon (US 20150199839 A1) discloses obtaining a point cloud of a scene including a plurality of points in a gravity-aligned coordinate system (par. 0024 — “a set of digital panorama pictures, in which two offset two-dimensional images are combined to give the perception of three-dimensional depth. Each pixel in a panorama is assigned a Cartesian three-dimensional coordinate, i.e., (x y z). The collections of pixel coordinate points comprise what is known as a point cloud”, par. 0028). However, the reference is silent on details about (1) generating, based on the plurality of points, a line-space image, each pixel of the line- space image corresponding to a two-parameter representation of a respective line at a common height in the gravity-aligned coordinate system and each pixel having a pixel value; and generating one or more vertical plane hypotheses based on the line-space image.
Reisner-Kollmann (US 20150062120 A1) discloses generating plane hypothesis based on height information hypotheses based on the height information (par. 0076 — “height information about one or more points in the physical scene (e.g., point clouds) may be used in the system to get a better estimate of the planar surface and the objects that are on top of it”). However, the reference is silent on details about (1).
Radu et al. (“Towards 3D Point cloud based object maps for household environments”) discloses determining surface and object based on point cloud data based on geometrical mapping and functional mapping (abstract, and section 4-5). However, the reference is silent on details about (1).
Other related reference found by Examiner are listed in “Notice of Reference Cited”.

As presented above, none of the prior art anticipate the claimed invention claim 1, 18, and 20. The above references, in combination, does not rendered obvious the invention of claim 1, 18, 20 regarding to limitation about (1) generating, based on the plurality of points, a line-space image, each pixel of the line- space image corresponding to a two-parameter representation of a respective line at a common height in the gravity-aligned coordinate system and each pixel having a pixel value; and generating one or more vertical plane hypotheses based on the line-space image. Therefore, claim 1, 18, 20 and their dependent claims are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643